Citation Nr: 0529001	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to November 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which determined that no new and material evidence was 
received to reopen the previously denied claim.  

As a procedural matter, the RO initially denied the veteran's 
claim for service connection for a back disorder by way of a 
May 1971 decision.  The veteran did not appeal and that 
decision became final.  In May 2001, the Board concluded that 
new and material evidence had been submitted.  The veteran's 
claim was reopened and remanded.  In October 2002, the Board 
denied the claim on the merits.  While documents on file 
appear to indicate that the veteran considered obtaining a 
private attorney and appealing this matter to the United 
States Court of Appeals for Veterans Claims (Court), no 
formal appeal was filed and the October 2002 Board decision 
is final.  The veteran submitted additional evidence to the 
RO, leading to the March 2003 RO decision from which the 
instant appeal now rises.  

The veteran provided testimony at a hearing before the 
undersigned in February 2005, a transcript of which is of 
record.

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is necessary regarding the underlying service 
connection claim.  Accordingly, the matter of entitlement to 
service connection for a back disorder based on de novo 
review is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





FINDINGS OF FACT

1.  An unappealed October 2002 Board decision denied service 
connection for a back disorder, finding that the 
preponderance of the evidence was against a conclusion that 
the veteran's back disorder was related to service.

2.  Evidence received since the October 2002 Board decision 
relates to the unestablished fact (nexus) necessary to 
substantiate the claim; and raises a reasonable possibility 
of substantiating the claim of service connection for a back 
disorder.


CONCLUSION OF LAW

Evidence received since the October 2002 Board decision is 
new and material and a claim of service connection for a back 
disorder may be reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  For the reasons 
sated below, the Board finds that new and material evidence 
to reopen has been received, but that additional development 
is required regarding the underlying service connection claim 
in order to comply with the duty to assist.  Consequently, 
there is no need to belabor the impact of the VCAA on the 
claim at this point.  

The veteran asserts that he has a back disorder that had its 
inception during service.  In October 2002, the Board denied 
service connection for a back disorder, based essentially on 
the lack of evidence linking the veteran's back disorder to 
an inservice back injury in 1945.  The veteran was notified 
of the decision and of his appellate rights, and did not 
appeal.  The October 2002 decision is final.  38 U.S.C.A. 
§ 7104.  

Except as provided in Section 5108 of this title, when the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the October 2002 rating decision, the record 
included the following: service medical records (which showed 
that the veteran had inservice treatment and hospitalization 
for back injuries in 1943 and again in 1945); post-service 
records of treatment for back problems; lay statements; a 
July 2000 statement from a private physician opining that the 
veteran's back problems were related to his inservice injury 
in 1943; and reports of VA examinations in October and 
November 2001 which indicated the doctor did not believe that 
it was likely that the veteran's back disorder was related to 
military service.   

The following were received since the October 2002 Board 
decision:  an October 2002 letter from a private physician 
indicating that the veteran's chronic back problem could be 
related to his 1945 injury during service; the transcript of 
the veteran's February 2005 hearing; recent records of 
treatment for back problems; and a January 2005 letter from a 
private physician that included the medical opinion that it 
was at least as likely as not that the veteran's back 
disorder began with his 1943 injury during service.  

As the previous denial of service connection was premised on 
a finding that there was no nexus between the veteran's back 
problem and his inservice back injury, for evidence to be new 
and material in this matter, (i.e., relating to an 
unestablished fact necessary to substantiate the claim, and 
raising a reasonable possibility of substantiating the 
claim), it would have to tend to show that there is a nexus 
between the current back disorder and the veteran's 
service/the 1943 and 1945 back injuries therein.  Since the 
October 2002 decision, two private medical opinions have been 
received that relate the veteran's back disorder to inservice 
injuries (one to the 1943 back injury, and the other to the 
1945 back injury).  This evidence is material, since it tends 
to show nexus (the unestablished fact necessary to 
substantiate the claim), and it raises a reasonable 
possibility of doing so.  The evidence is new, in that it was 
not previously of record.  While it may be argued that the 
January 2005 private medical opinion is duplicative of the 
July 2000 private medical opinion, which also linked the back 
problems to the veteran's 1943 inservice injury, the Board 
points out that the January 2005 opinion is new in that it 
provides a stronger opinion, bolstered by acknowledgment of 
review of the veteran's claims file.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a back disorder may be 
reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  To this extent only the benefit sought on appeal 
is allowed.


REMAND

During service, the veteran suffered back injuries in 1943 
and again in 1945.  Service medical records document 
treatment including hospitalization for each injury.  The 
file contains conflicting medical opinions as to whether the 
veteran's current back disability is related to the either 
(or both) injury.  The conflict must be resolved.  
Furthermore, the October 2002 Board decision and the reports 
of VA examinations in October and November 2001 appear to 
refer only to the 1945 inservice injury, and do not show 
consideration of whether the veteran's current back problems 
could be related to the 1943 injury.  The new examination 
should reflect such consideration 

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this matter is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
examination of the spine to ascertain the 
nature and likely etiology of any current 
back disorder.  The veteran's claims 
folder must be available to, and reviewed 
by, the examiner in conjunction with the 
examination; the examiner should indicate 
the claims folder was reviewed.  The 
examination should include any necessary 
studies.  The examiner should note and 
comment on the veteran's treatment and 
hospitalization following the two 
inservice back injuries (1943 and 1945), 
as well as the private medical opinions 
relating the veteran's current problems 
to those injuries.  The examiner should 
specifically be asked to provide a 
medical opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that any current back 
disorder is related to either or both of 
the veteran's inservice back injuries.  
The examiner should explain in detail the 
rationale for any opinion(s) given, and 
rectify such opinion(s) with any opposing 
opinions of record.

2.  The RO should then review the claim 
de novo.  If it remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.

The purpose of this remand is to assist the veteran in the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


